Title: William Lambert to Thomas Jefferson, 23 April 1812
From: Lambert, William
To: Jefferson, Thomas


          
                  Sir, 
                  City of Washington, april 23d 1812.
            I transmit to the American philosophical Society, an abstract of such calculations as I have hitherto made to determine the longitude of the Capitol in this city from Greenwich observatory, in England. The variation in the results will be found, on examination, to arise more from probable errors in the data, or in the lunar tables from which the positions in the Nautical Almanac have been
			 computed, than from any mistake in the process or principles of calculation.
          The first result is founded on an occultation of a Tauri, (Aldebaran) by the Moon, observed by Mr Andrew Ellicott, on the 21st of January, 1793;the apparent times of contacts, and the latitude of the place of observation, as extracted from the fourth volume of transactions of the American philosophical society, and furnished by their Secretary, are as follow:—
          
          
            
              
              
              h. m. Sec

            
            
              January 	21st 1793.
              Immersion,
              at 7.55.49½.
              }
              P.M.
            
            
              
              Emersion,
               at 9.25.21½
            
          
          Latitude of the place,38.° 52.′ 40.″ North.
          Estimated longitude, (assumed for the computation, 5. h. 7. m. 35.8 Sec. = 76.° 53.′ 57.″
          
          
          The British impression of the Nautical Almanac, gives the following calculated
times at Greenwich—
          
            
              
              h.m.
              
              
              ′

            
            
              January 21st 1793
              14.32½
              Im:
              of a ♉︎, ★,
              12½
              N: of ☽’s center.
            
            
              
              14.57½
              Em:
              14–
            
          
          
          
          The Moon’s positions at noon and midnight, by the meridian of Greenwich, are
taken from the Nautical Almanac, and set down, with their successive differences,
as follow:—
          
            
              
            1793
              
              
            
            °′″
         
            
      
            
              January
         
              20th
            
         
              Midn:
         
              53.46.59. A.
              
            
            °′″
         
            
      
            
              
              
              
              
              + 6.12.35.
              
            a1.
              
            
            ′″
         
            
      
            
              
              21st
         
              Noon,
              59.59.34. B.
              
              
              – 3.14.
         
              
            a2.
              
            
            ″
         
            
      
            
              
              
              
              
              + 6.9.21.
              
            b1.
              
              
              + 24.
         
              
            a3.
         
              
            ″
         
            
            
              
              
            〃
         
              Midn.
              66.8.55. C.
              
              
              – 2.50.
              
            b2.
              
              
              0. a4. 
            
            
              
              
              
              
              + 6.6.31.
              
            c1.
              
              
              + 24.
              
            b3.
            
      
            
              
              22.
               Noon,
              72.15.26. D.
              
              
              – 2.26
              
            c2.
            
      
            
              
              
              
              
              + 6.4.5
              d1.
            
      
            
              
              
            〃
         
              Midn:
              78.19.31. E.
            
      
          
          Moon’s Latitude (South.)
          
            
              
            1793.
              
              
            °′″
         
            
      
            
              January
         
              20th
            
         
              Midn.
         
              4.46.3. A
         
              
            
            ′″
         
            
      
            
              
              
              
              
              + 10.56.
              
            a1.
              
            
            ′″
         
            
      
            
              
              21.	
              Noon,
              4.56.59. B.
              
              
              – 3.31.
              
            a2
              
            
            ′″
         
            
      
            
              
              
              
              
              + 7.25.
              
            b1.
              
              
              –  0.2
              
            a3
              
            
            ″
         
            
            
              
              
            〃
         
              Midn:
              5.4.24. C.
              
              
              – 3.33.
              
            b2.
              
              
              +5.a4.
            
            
              
              
              
              
              + 3.52.
              c1.
              
              
              + 0.3.
              
            b3
            
      
            
              
              22.	
              Noon,
              5.8.16. D.
              
              
              – 3.30.
              
            c2
            
      
            
              
              
              
              
              + 0.22.
              d1.
            
      
            
              
              
            〃
         
              Midn.
              5.8.38. E.
            
      
          
          Supposing the positions in longitude and latitude stated in the Nautical Almanac,
to be strictly correct, and admitting the ratio of the equatorial diameter to the
polar axis of the Earth, to be as 320 to 319, the Star’s longitude and latitude, and
the true conjunction of the Moon and Star at Greenwich, have been found by
calculation, of which the following is an abstract—
          
          
          
          For Greenwich.
          
            
              
            By the immersion.—
              
            °′″dec.
            
         
            
      
            
              Latitude by observation,
              51.28.40.000.
              N.
            
            
              
            
            〃
            reduced, (320 to 319.)
              51.18.10.469.
            
      
            
              Obliquity of the Ecliptic, January 21st 1793
              23.27.48.324.
            
      
            
              Constant log. to reduce the Moon’s equat. hor. par:
              }
              9.9991690.
         
            
      
            
              
            for lat. and ratio
            
      
            
              
              
            °′″dec.
            
         
            
      
            
              
            
			 apparent time of immersion, (Naut. Alm.) 14. h. 32½ m. =
            
         
              218.7.30.000.
            
      
            
              Sun’s right ascension,
              304.56.14.484.
            
      
            
              Right ascension of the meridian from beginning of ♈︎,
              163.3.44.484.
            
      
            
              
            ditto, from beginning of ♑︎, (West)
              106.56.15.516.
            
      
            
              Altitude of the nonagesimal,
              49.57.12.984.
            
      
            
              Longitude of the nonagesimal from beg: of ♈︎,
              141.22.37.928.
            
      
            
              Moon’s true longitude, by the tables,
              67.26.46.197.
            
      
            
              
            
            〃
            
            true distance from the nonagesimal (West)
              73.55.51.731.
            
      
            
              
            
            〃
            
            true latitude, (South)
              5.5.30.891.
            
      
            
              
            
            〃
            equatorial horizontal parallax,
              0.55.6.035
         
            
      
            
              
            
            〃
            horizontal parallax, reduced, (320 to 319)
              0.54.59.715
         
            
      
            
              
            
            〃
            parallax in longitude,
              0.40.45.036.
            
      
            
              
            
            〃
            apparent dist: from nonag: (West)
              74.36.36.767.
            
      
            
              
            
            〃
            parallax in latitude
              0.36.20.466
         
            
      
            
              
            
            〃
            apparent latitude, (South)
              5.41.51.357.
            
      
            
              
            
            〃
            augmented Semidiameter, arising from appt alt.
              
                0.15.  3.634.
         
            
      
          
          By the Emersion.
          
            
              
              °′″dec.
            
            
              apparent time of emersion, (Naut. Alm.) 14. h. 57½ m. =
              224.22.30.000
            
            
              Sun’s right ascension,
              304.57.20.165.
            
            
              Right ascension of the meridian, from beg: of ♈︎,
              169.19.50.165.
            
            
              ditto, from the beginning of ♑︎. (West)
              100.40.9.835.
            
            
              Altitude of the nonagesimal,
              47.56.42.656.
            
            
              Longitude of the nonagesimal from beginning of ♈︎,
              145.50.20.270.
            
            
              Moon’s true longitude,
              67.39.31.255
            
            
              〃true distance from the nonag: (West)
              78.10.49.015
            
            
              〃true latitude, (South)
              5.5.40.946.
            
            
              〃Equatorial horizontal parallax, 
              0.55.5.549.
            
            
              〃horizontal parallax, reduced, (320 to 319)
              0.54.59.230.
            
            
              〃parallax in longitude,
              0.40.12.942.
            
            
              〃apparent dist: from the nonag. (west)
              78.51.1.957.
            
            
              〃parallax in latitude
              0.37.27.504.
            
            
              〃apparent latitude, South,
              5.43.8.450.
            
            
              〃augmented Semidr arising from appt  alt:
              0.15.2.126.
            
          
          
          
          
          The difference of apparent longitude and latitude of the Moon and Aldebaran,
may be found accurately by the following method, using an assumed latitude of
the Star, near the truth.—
          
            
              
            
			 
			      
              
              
            
         
              
            °′″
         
            
            
              Moon’s apparent lat. at imm: South
         
              
              
              5.41.51.357
            
            
              diff: of lat. ☽ and ★, (Naut. Alm.)
              
              
              – 12.30 –––
            
            
              
              
            °′″
         
              
              5.29.21.357
            
            
              Moon’ apparent lat. at emersion,
              5.43.8.450.
            
      
            
              diff: of lat. ☽ and ★, (Naut. Alm)
              – 14.0 –––
            
      
            
              
              
              
              5.29.8.450.
            
            
              Mean,assumed latitude of the Star,
              
              
              5.29.14.903.
            
          
          
          
          
          
            
              
              °′″
            
            
              Moon’s apparent longitude at emers:
              66.59.18.313.
            
            
              ditto,at imm:
              66.46.1.161.
            
            
              〃motion in apparent longitude
               〃13.17.152.
            
          
          
            
              Moon’s motion in apparent long:
              
              797.″ 152log.
              2.9015412.
            
            
              Star’s assumed lat. 5.° 29.′ 14.″ 903
              
              cosine
              9.9980051.
            
            
              Moon’s motion in apparent long. reduced
              }
              793.″ 499. dec.
              
              2.8995463.
            
            
              to same parallel to ecliptic as ★,

            
          
          
          
            
              Moon’s motion in appt lat. during transit, 77.″ 093.log.
              1.8870149.
            
            
              〃motion in app: long. reduced, 793.″ 499. ar. comp. log.
              7.1004537.
            
            
              Angle of inclination,5.° 32.′ 47.″ 116. tang.
              8.9874686.
            
            
              Moon’s motion in apparent long. reduced793.″ 499. dec log.
              2.8995463.
            
            
              Angle of inclination, 5.° 32.′ 47.″ 116. decar. comp: cosine
              0.0020380.
            
            
              Chord of transit,797.″ 231. log.
              2.9015843
            
          
          Messrs    Ferrer and Garnett, in their calculation of the longitude of Kinderhook, in
the state of New York, from the solar eclipse of June 16th 1806, found the inflexion
of the Moon’s light to be –2.″ 977; that quantity will be applied in this case.—
          
            
              
              ″
              ″
              ″
            
            
              Moon’s augmented Semr  at imm:
              903.634   
              – 2.977, =
              900.657
            
            
              dodoat emer:
              902.126.
              – 2.977. =
              899.149.
            
            
              Sum of the Moon’s Semidiameters, corrected

              1799.806.
            
          
          
            
              
              ″


            
            
              Chord of transit,
              797.231
              ar. comp. log.
              7.0984157.
            
            
              Sum of Semidrs, corrected,
              1799.806
              log.
              3.2552256.
            
            
              diff: of Semidiameters,
              1.508
              log.
              0.1784013.
            
            
              
              (x) 3.404
              log.
              0.5320426.
            
            
              ″
              ″

            
            
              Chord of transit,797.231. ± (x)
              800.635. (a)

            
            
              
              793.827. (b)

            
          
          
          
            
              (a) = 800.″ 635. dec
              
            log.
              
              
              2.9034346.
            
            
              
            ☽’s cor. semr at imm.
         
              900.″ 657. × 2 =  
              1801.″ 314
              }
              6.7444106.
            
            
              
              
            °′″
            
         
              
            ar. com. log.
      
            
              angle of conjuncn
         
              63.36.37.388.
              
            cosine
              
              9.6478452
         
            
            
              angle of inclinat:
              –5.32.47.116.
            
      
            
              Central angle
              58.3.50.272.
              
            at the immersion.
            
      
          
          
            
              (b) = 793.″ 827
              
              log.
              2.8997258.
            
            
              ☽’s corr: semr at emers. 
              × 2 = 1798.″ 298.
              ar. co. log.
              6.7451384.
            
            
              
              °′″


            
            
              angle of conjunction,
              63.48.16.892.
              cos:
              9.6448642.
            
            
              angle of inclination,
              +5.32.47.116.


            
            
              Central angle
              69.21.  4.008.
              at the emersion.
            
          
          
            
              Star’s assumed lat: 5.° 29.′ 14.″ 903.ar. co. cosine,
              0.0019949.


            
            
              ☽’s corrected Semr at immersion,900.″ 657. log.
              2.9545595.
              log.
              2.9545595.
            
            
              Central angle atditto 58.° 3.′ 50.″ 272. cos.
              9.7234329.
              Sine
              9.9287231.
            
            
              diff: of app: longitude, 7.′ 58.″ 614.  =  478.″ 614.log. 
              2.6799873.
              log.
              2.8832826.
            
            
              
              }
              764.″ 333. dec
            
            
              
              =12.′ 44.″ 333. diff. of
            
            
              
              apparent lat.
            
            
              Star’s assumed lat.5.° 29.′ 14.″ 903ar. co. cosine,
              0.0019949.


            
            
              ☽’s corrected Semr at emersion, 899.″ 149log.
              2.9538316
              log.
              2.9538316.
            
            
              Central angle,at ditto69.° 21.′ 4.″ 008. cosine
              9.5473318.
              Sine
              9.9711640
            
            
              diff: of app. long. 5.′ 18.″ 536 = 318.″ 536.log.
              2.5031583.
              log.
              2.9249956.
            
            
              
              }
              841.″ 387. =
            
            
              
              14.′ 1.″ 387. diff. of
            
            
              
              apparent lat.
            
          
          
            
              
              
              °′″
            
            
              Moon’s apparent latitude, at immersion, (South)
              
              5.41.51.357.
            
            
              diff: of apparent lat. found above
              
              – 12.44.333.
            
            
              Star’s lat. by computation from imm. (South)
              °′″
              5.29.7.024
            
            
              Moon’s apparent lat. at emersion,
              5.43.8.450.

            
            
              diff: of apparent lat. as above,
              – 14.1.387 

            
            
              
              
              5.29.7.063.
            
            
              Mean resultStar’s lat. (South) by comput:
              
              5.29.7.043.
            
            
              
              
              ′″dec.
            
            
              Moon’s parallax in longitude, at the immersion
              
              – 40.45.036
            
            
              diff: of apparent longitude ☽ and ★,
              
              + 7.58.614.
            
            
              true difference of longitude ☽ and ★, 
              
              – 32.46.422.
            
            
              Moon’s true longitude, immersion at Greenwch
              
              67.26.46.197.
            
            
              Star’s longitude, found by the immersion,
              
              66.53.59.775.
            
            
              parallax in longitude at the emersion,
              
              – 40.12.942.
            
            
              diff: of apparent long. ☽ and ★, 
              
              – 5.18.536.
            
            
              true diff: of longitude  ☽ and ★, 
              
              – 45.31.478.
            
            
              Moon’s true longitude at emersion,
              
              67.39.31.255.
            
            
              Star’s longitude, found by the emersion,
              
              66.53.59.777.
            
            
              〃doby the immersion,
              
              66.53.59.775.
            
            
              Mean resultLong. of the &, by compn
              }
              66.53.59.776.
            
            
              Supposing the ☽’s positions to be correct.

            
          
          
          The difference of apparent longitude of ☽ and ★, may also be obtained by the
following process—
          
            
              
              
              
            
            ″
         
            
      
            
              Moon’s corrected Semidr at imm: in seconds, &c.
              
              
            900.657
            
      
            
              diff: of apparent lat. ☽ and ★, 
              
              
              764.333.
         
            
      
            
              
              sum,
              1664.990.log.
              3.2214116.
            
            
              
              diff.
              
            136.324.log.
              
            2.1345723.
         
            
            
              
              
              
              2)5.3559839 
         
            
            
              
              
              
              2.6779919.
            
            
              Star’s lat. 5.° 29.′ 7.″ 043. dec. ar. comp. cosine
         
              
            0.0019933.
         
            
            
              diff: of apparent longitude, 7.′ 58.″ 614 = 478.″ 614 =
         
              
            2.6799852 
         
            
            
              
              
              
            
            ″
         
            
      
            
              Moon’s corrected Semidr at emersion,
              
              
            899.149
            
      
            
              diff: of apparent lat.
              
              
              841.387.
         
            
      
            
              
              Sum,
         
              1740.536.log.
              3.2406830.
            
            
              
              diff.
         
              
            57.762.log.
              
            1.7616422 
         
            
            
              
              
              
              2)5.0023252 
         
            
            
              
              
              
              2.5011626.
            
            
              Star’s lat. 5.° 29.′ 7.″ 043. ar. co. cosine,
         
              
            0.0019933.
         
            
            
              diff: of apparent long.
            5.′ 18.″ 534. = 318.″ 534. log.
         
              
            2.5031559 
         
            
          
          The true conjunction of Moon and Star at Greenwich happened when the Moon had
the same longitude as the Star, which, by accurate calculation, is found to have been
at 13. h. 28. m. 16. Sec. 358. dec.
          
          
          For the place of observation at Washington.
          
          
            
              
              °′″
            
            
              
			  Latitude, by Mr Ellicott,
              38.52.40.000. N.
            
            
              reduced, (320 to 319)
              38.42.09.512.
            
            
              Const. log. to reduce ☽’s equat. hor. par. for lat: & ratio,
              9.9994655
            
            
              
              °′″
            
            
              Estimated long. from Greenwich, 5. h. 7. m. 35.8 Sec. =
              76.53.57. West.
            
            
              
            
            
              
              °′″
            
            
              Apparent time of immersion, 7. h. 55. m. 49½ Sec =
              118.57.22.500.
            
            
              Sun’s right ascension  correspg time at Greenwch
              304.52.20.420 
            
            
              Right ascension of meridn from beg. of ♈︎,
              63.49.42.920.
            
            
              ditto, from beginning of ♑︎ (East)
              153.49.42.920.
            
            
              Altitude of the nonagesimal,
              72.51.36.375.
            
            
              Longitude of the nonagesimal, from beg. of ♈︎, 
              68.53.15.150.
            
          
          
          
            
              
              °′″
            
            
              ☽’s true longitude, (Naut. Alm:)
              66.41.18.569.
            
            
              〃true distance from the nonagesimal, (West)
              2.11.56.581.
            
            
              〃true latitude, (South)
              5.4.52.981.
            
            
              〃equat. horizontal parallax,
              0.55.7.767.
            
            
              〃horizontal parallax, reduced
              0.55.3.699.
            
            
              〃parallax in longitude,
              0.2.3.507.
            
            
              〃apparent distance from the nonag: (west)
              2.14.0.088.
            
            
              〃parallax in latitude,
              0.21.7.919.
            
            
              〃apparent latitude, (South)
              5.26.0.900.
            
            
              〃augmented Semidr arising from apparent alt
              0.15.15.190.
            
          
          
          
          
            
              
              °′″dec.
            
            
              Apparent time of emersion, 9. h. 25. m. 21½ Sec. =
              141.20.22.500
            
            
              Sun’s right ascension correspg time at Greenwch
              304.56.15.680.
            
            
              Right ascension of the meridian from ♈︎,
              86.16.38.180.
            
            
              dittofrom beg. of ♑︎, (East)
              176.16.38.180.
            
            
              Altitude of the nonagesimal
              74.43.18.614.
            
            
              Longitude of the nonagesimal from ♈︎,
              86.59.20.658
            
            
              Moon’s true longitude, (Naut. Alm.)
              67.27.0.123.
            
            
              〃true distance from the nonag. (West)
              19.32.20.535.
            
            
              〃true latitude, (South)
              5.5.31.078.
            
            
              〃Equat. horizontal parallax
              0.55.6.024.
            
            
              〃horizontal parallax, reduced,
              0.55.1.957
            
            
              〃parallax in longitude,
              0.18.5.329.
            
            
              〃apparent distance from the nonag.
              19.50.25.864.
            
            
              〃parallax in latitude.
              0.19.9.004.
            
            
              〃apparent latitude (South)
              5.24.40.082
            
            
              〃augmented Semidr   arising from appt alt.
                  0.15.14.021.
            
            
              Star’s latitude, by computation, (South)
              5.29.7.043
            
            
              Moon’s apparent lat. at immersion,
              5.26.0.900.
            
            
              diff: of apparent lat. ★ south of ☽’s center,
              – 3.6.143.
            
            
              Star’s latitude (South)
              5.29.7.043.
            
            
              Moon’s apparent lat. at emersion,
              5.24.40.082.
            
            
              diff: of apparent lat. ★ South of ☽’s center,
              – 4.26.961.
            
          
          
          For the difference of apparent long. of ☽ and ★.
          
            
              
              
              ″
              ″
              ″
            
            
              Moon’s augmented Semr
              at imm:
              915.190 – 
               2.977 =
              912.213.
            
            
              ditto
              at emers:
              914.021 –
              2.977. =
              911.044.
            
          
          
            
              
              
            
            ″
         
            
      
            
              Moon’s corrected Semr at immersn
         
              
            912.213
            
      
            
              diff: of apparent lat.do
         
              
              186.143.
         
            
      
            
              
              1098.356
              3.0407431.
            
            
              
              
            726.070
              
            2.8609785.
         
            
            
              
              
              2)5.9017216 
         
            
            
              
              
              2.9508608.
            
            
              Star’s lat.
         
              5.° 29.’ 7.” 043
              ar. comp. cos.
              
            0.0019933.
         
            
            
              diff: of app: long.
         
              + 14.′ 57.″ 127
         
              
            = 897.″ 127
         
              
            2.9528541.
         
            
            
              
              
            
            ″
         
            
      
            
              Moon’s augmented Semr at emers:
         
              
            911.044
            
      
            
              diff: of apparent lat.at do
         
              
              266.961
         
            
      
            
              sum,
         
              1178.005.log.
         
              3.0711471.
            
            
              diff.
         
              
            644.083.log.
         
              2.8089418
         
            
            
              
              2)5.8800889 
         
            
            
              
              2.9400444
         
            
            
              Star’s lat. 5.° 29.′ 7.″ 043  ar. comp. cos.
         
              
            0.0019933.
         
            
            
              diff. of app. long. –14.′ 35.″ 060 = 875.″ 060 dec.
         
              
            2.9420377.
         
            
          
          
            
              
              ′″
            
            
              difference of apparent longitude at imm.
              + 14.57.127.
            
            
              parallax in longitude,
              – 2.3.507.
            
            
              true difference longitude at the immersn
              + 12.53.620.
            
            
              difference of apparent long. at emersion,
              – 14.35.060.
            
            
              parallax in longitude,
              – 18.5.329.
            
            
              true diff. of longitude, at emersion,
              – 32.40.389.
            
          
          The Moon’s hourly velocity in longitude, at a middle time between
the immersion and estimated time of true conjn at Washington, was
30.′ 37.″ 842, and between the true conjunction and emersion, 30.′ 36.″ 981
          
          
          As hourly velocity, = 30.′ 37.″ 842, to one hour or 60 min: so is true 
difference of longitude, 12.′ 53.″ 620, to the interval of time, = 
25. m. 15. Sec 382 , which added to 7. h. 55. m. 49. Sec. 500. dec gives
8. h 21. m. 4. Sec. 882 dec, the time of true conjunction at Washington,
found by the immersion.
          
          As hourly velocity, = 30.′ 36.″ 981 dec, to one hour, or 60. min So is true
difference of longitude, 32.′ 40.″ 389, to the interval of time, =
1. h. 4. m. 1. Sec. 847 dec, which subtracted from 9. h. 25. m. 21½. Sec
gives 8. h. 21. m. 19. Sec 653, the time of true conjunction at Washington found by the emersion.
          
            
              
              h. m. Sec. dec
            
            
              By the immersion,
              8.21.4.882.
            
            
              〃 the emersion,
              8.21.19.653.
            
            
              Mean result true conjunction at Washn
              8.21.12.267.
            
            
              dittoat Greenwich,
              13.28.16.358.
            
            
              Longitude in time
              5.7.4.091.
            
            
              
              °′″
            
            
               equal to
              76.46.0.136.
            
          
          
          
          On the foregoing principles, an occultation of n Pleiadum, (Alcyone) by the
Moon, on the 20th of October, 1804, has been computed, the apparent times,
reduced to the Capitol, are as follow:—
          
            
              
              
              
              h. m. Sec. dec


            
            
              
              October 20th 1804  
              Immersion at
              9.22.28.33
              }
              P.M.
            
            
              
              
              Emersion, at
              10.17.22.72.
            
          
          
			   The British impression of the Nautical Almanac, gives the following calculated
times at Greenwich:—
          
            
              
              
              h.m



            
            
              
              October 20th 1804,
              16.8½. Imm.
              of n Pleiad: +
              1.⅖ N.
              of ☽’s center
            
            
              
              
              17.15¼. Em:
              1⅕ S.
            
          
          
          
          
            
              
              
              h. m. Sec. dec
            
            
              True Conjunction at Greenwich
              at
              15.50.28.105.
            
            
              Do at Washington,
              
              10.43.0.066.
            
            
              Longitude in time, West,
              
              5.7.28.039.
            
            
              
              
              °′″
            
            
              
              equal to
              76.52.0.585.
            
          
          
          
          
          
          Annular eclipse of the Sun, observed at a place N. 71.° W.
one mile, ⅜, American measure, from the Capitol, on
the 17th September, 1811; the apparent times, as follow:—
          
          
          
            
              
              
              h. m. Sec


            
            
              
              Beginning of the eclipse, at
              0.22.9.
              }
              P.M.
            
            
              
              Annulus formed at
              2.2.6
            
            
              
              do broken, at
              2.6.53
            
            
              
              End of the eclipse at
              3.36.53.
            
          
          
          
          
            
              
              
              h. m. Sec. dec
            
            
              True Conjunction at Greenwich
              
              6.57.14.915.
            
            
              At Washington,
              
              
            
            
              By first external contact
              
              1.49.20.078.
            
            
              〃 Secondditto
              
              1.48.32.111.
            
            
              〃 first internal contact,
              
              1.48.42.823
            
            
              〃 Seconddo
              
              1.48.28.692.
            
            
              Rule1st
              
              5.7.54.837.
            
            
              2
              
              5.8.42.804.
            
            
              3
              
              5.8.32.092.
            
            
              4
              
              5.8.46.223.
            
            
              Mean Long. of the place of observn
              
              5.8.28.989
            
            
              
              equal to
              77.7.14.835.
            
            
              diff: of longitude to the Capitol,
              
              – 1.26.978.

            
            
              By Solar Eclipse, September, 17th 1811
              
              77.5.47.857.
            
            
              〃 occultation of n Pleiad: Oct: 20. 1804
              
              76.52.0.585.
            
            
              〃 occultation of a Tauri, Jany 21. 1793.
              
              76.46.0.136.
            
            
              Longitude of the Capitol W. of Greenwch
              
              76.54.36.193.
            
          
          This is supposed to be a near approximation to the truth; the errors in 
the lunar tables being much diminished in their effect, by several 
observations made at considerable intervals of time.
          I am, Sir, with great respect, Your most obedt servant.William Lambert.
        